Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 1 of 85




                    EXHIBIT 80
                                                                                                Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 2 of 85




                                                                                                        Office 365 Advanced Threat Protection
                                                                                                           Protect against sophisticated threats & automatically investigate and respond to
                                                                                                           attacks




Our mission is to empower every person and every organization on the planet to achieve more.

One of your biggest challenges in digital transformation is ensuring security, privacy and compliance. Microsoft enables customers to make this transition by building security into the fabric of our products and solutions.
                                                                               Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 3 of 85




                                                                                         The challenge of securing your environment




                                                                                                        Bad actors are using                             The digital estate offers                         Integrated, intelligent
                                                                                                        increasingly creative                             a very broad surface                           correlation and action on
                                                                                                          and sophisticated                               area that is difficult to                       signals is difficult, time-
                                                                                                              attacks.                                           secure.                                      consuming, and
                                                                                                                                                                                                                expensive.




Microsoft has a strong relationship with its customers and we have many conversations with them. Additionally, we also pay close attention to the industry landscape since we are also a global enterprise. From our numerous customer conversations and our own experiences, we see 3 main challenges to securing an organization.

1. The threat landscape is continuously growing in both volume and sophistication. There is a constant evolution in the types of threats. As such, it is imperative to have solutions in place that can evolve as quickly as the threats we see, to ensure security in the changing landscape.

2. While digital technology has simplified our lives and made us more productive, it has also open new avenues for threat actors to attack us. The digital estate is broad and growing, and so is the attack surface. Having solutions in place which can address the breadth of the attack surface is paramount to keeping organizations secure.

3. Finally, another challenge facing both our customer and Microsoft is the sheer volume of threats we see and trying to make sense of it all. Threat is signal is simply noise if it cannot be correlated and made into actionable information. How do we find the time and capability of consuming trillions of threat signals and trying to decipher
   what those signals might indicate? Ideally, we have solutions in place which can do this heavy-lifting for us, and help ensure that we understand the threats that impact us, and know how to secure ourselves from them.
                                                                               Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 4 of 85




                                                                                         Microsoft Threat
                                                                                         Protection




                                                                                             Identities                       Endpoints                          User Data                         Cloud Apps                       Infrastructure
                                                                                          Users and admins                      Devices and                    Email messages                    SaaS applications                    Servers, virtual
                                                                                                                                  sensors                      and documents                      and data stores                       machines,
                                                                                                                                                                                                                                        databases,
                                                                                                                                                                                                                                         networks



                                                                                                                      Microsoft Intelligent Security Graph
                                                                                                                                                   6.5 trillion signals per day




Through the foundation provided by the Microsoft Intelligent Security Graph, we built the Microsoft Threat Protection solution. It is a solution that helps ensure end to end security across the attack vectors in the modern workplace. We often talk about attacks coming through the front door, but is there really a front door? What we learned
from some last year’s most famous attacks such as WannaCry and NotPetya is that attacks can be launched at any part of an organization, there is no fixed entry point. Therefore, Microsoft Threat Protection is designed to secure your organization across the entire attack surface which includes:

•   Identities which are essentially the credentials of both admins and end users
•   Endpoints which can range from your devices to sensors
•   User data which encompasses email and documents
•   Cloud apps which enable productivity yet also create a new attack surface
•   And also the Infrastructure which includes your servers, virtual machines, databases, and networks.

As you can see, the Microsoft Threat Protection solution is powered by the signals from the Microsoft Intelligent Security Graph which provides 6.5 trillion daily signals from email alone! With Microsoft Threat Protection, you gain end-to-end security for the modern workplace, fully integrated services which communicate with one another,
all supported by one of the largest threat networks through the Microsoft Intelligent Security Graph.
                                                                                                    Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 5 of 85




                                                                                                                                                       Microsoft Intelligent Security Graph
                                                                                                                                                                           Unique insights, informed by trillions of signals                                                              Shared threat data
                                                                                                                                                                                                                                                                                             from partners,
                                                                                                                                                                                                                                                                                           researchers, and
                                                                                                                                                                                                                 OneDrive
                                                                                                                                         Outlook                                                                                                                                           law enforcement
                                                                                                                                                                                                                                                                                                worldwide
                                                                                                                                                                                                                                                       5B
                                                                                                                                                                                                                                               threats detected
                                                                                                                                                                                                                                                  on devices
                                                                                                                                                                                                                                                 every month

                                                                                                               400B
                                                                                                                emails
                                                                                                               analyzed
                                                                                                                                                                1.2B
                                                                                                                                                            devices scanned
                                                                                                                                                              each month                                      200+                                                               Botnet data
                                                                                                                                                                                                      global cloud consumer                                                    from Microsoft
                                                                                                                                                                                                         and commercial                          Windows
                                                                                                                                                                                                             services
                                                                                                                                                                                                                                                                               Digital Crimes
                                                                                                                                                                                  Azure                                                                                             Unit
                                                                                                                                                                                                                                                                                                                   Microsoft
                                                                                                                                                                                                                                                                                                                   accounts


                                                                                                                         Enterprise security                                                                                                                              Bing

                                                                                                                           for  90%     of                                                                                           18B+     Bing web
                                                                                                                             Fortune 500                                                                                               pages scanned
                                                                                                                                                                                                                 Xbox Live                                                                     450B
                                                                                                                                                                         750M+ Azure                                                                                                          monthly
                                                                                                                                                                         user accounts                                                                                                     authentications




The center piece of our investment in intelligence is the Microsoft Intelligent Security Graph. This is how we describe the way that we synthesize a vast amount of data from a huge variety of sources. 400 billion emails get analyzed by our Outlook.com and Office 365 email services every month.

1.2 billion devices get scanned every month by Windows Defender. That gives us a great deal of signal into what's happening on endpoints, and where are the attacks, and what do they look like these days?

We operate 200-plus global cloud, consumer, and commercial services. Everything from outlook.com to Xbox Live to Office 365 to Azure, and so on. And with all of those services, we have a tremendous amount of surface area that we defend. Enterprise Security from Microsoft is employed by 90% of the Fortune 500.

And so, we see more attacks than most other companies on any given day. We get a lot of information from defending against those attacks.

750 million plus Azure user accounts give us tremendous insight into how people authenticate to Azure. And that, combined with the 450 billion monthly authentications that we do with Azure Active Directory and Microsoft Account, really give us some tremendous insight into what is normal behavior when it comes to sign-ins and authentications, and what is abnormal behavior, and how often is it that someone has
the right password, but they're not the person they say they are. We learn a lot about defending that really important control point, the identity, by looking across that set of data.

Bing scans about 18 billion web pages every month, giving us really great insight into what people are doing with web scripting technologies when it comes to attacks and phishing campaigns. And we have a great way to look at that and understand how we should help customers defend based on that information.

On top of all of that we layer shared threat data that we get from our partners, from the researchers here at Microsoft who are part of our 3,500-plus people that are full time on security, and law enforcement agencies that we partner with worldwide through our digital crimes unit, as well as botnet data that we collect through the digital crimes unit. All of that intelligence makes up the Intelligent Security Graph.

And why is it a graph? It's a graph because what's really important is connecting these pieces of intelligence, so that these signals are not just individual points of information. The graph brings them together as something that we can draw patterns across. We can learn from one point of data to influence how we interpret another point of data.

So, the Intelligent Security Graph is something that we are very, very heavily invested in at Microsoft. It's something that we feel is unique to us in this industry.
                                                                          Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 6 of 85




                                                                                   Challenges with user data


                                                                                                                    96%
                                                                                                         Social attacks that
                                                                                                                                                                                                      60%
                                                                                                                                                                                               Malicious domains
                                                                                                          occur via email*                                                                    associated with spam
                                                                                                                                                                                                 campaigns****




                                                                                                                              68%                                                               20
                                                                                                             Breaches took months
                                                                                                             or longer to discover*                                                             %
                                                                                                                                                                                          Phish emails users
                                                                                                                                                                                           click on within 5



                                                                                                                                                                         $12
                                                                                                                                                                                                mins***




                                                                                                                                                                                   B
                                                                                                                                                            Loss attributed to business
                                                                                                                                                             email compromise since
                                                                                                                                                                      2013**
                                                                                   *Verizon 2018 Data Breach Investigations Report. ** US Federal Bureau of Investigation, July 2018
                                                                                   ***Microsoft. ****Cisco 2018 Annual Cybersecurity Report

                                                                                                                          *Verizon 2018 Data Breach Investigations




https://www.myce.com/news/microsoft-report-20-of-the-users-clicks-phishing-link-within-5-minutes-85335/
                                                                          Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 7 of 85




                                                                                   Challenges with SecOps

                                                                                            70
                                                                                   Security products
                                                                                                                from
                                                                                                                    Security vendors                                                                                                   1.87M
                                                                                            35        Is the average for
                                                                                                          companies
                                                                                                       with over 1,000
                                                                                                                                                                                                                                Global cybersecurity
                                                                                                                                                                                                                               workforce shortage by
                                                                                                                                                                                                                                      2022**
                                                                                                        employees***



                                                                                                                $1.37M                                                                                                         Only
                                                                                              Average that an organization spends
                                                                                              annually in time wasted responding
                                                                                                                                                                                                                               26%
                                                                                                                                                                                                                    of European companies say
                                                                                                                                                                                                                           they are GDPR



                                                                                                                                                                        1/3
                                                                                                               to                                                                                                         compliant*****
                                                                                                  erroneous malware alerts*


                                                                                                                                                         of successful enterprise attacks
                                                                                                                                                         will be on Shadow IT resources
                                                                                                                                                                   by 2020****
                                                                                   *“The Cost of Insecure Endpoints” Ponemon Institute© Research Report, June 2017 **Global Information Security Workforce Study 2017 ***Nick McQuire, VP Enterprise Research CCS Insight.
                                                                                   ****How to eliminate enterprise shadow IT, Gartner, April 11, 2017 ***** “The State of GDPR Readiness: GDPR Readiness Progresses, But Strategies Depend Too Heavily on IT” Forrester, January,
                                                                                   2018




https://www.myce.com/news/microsoft-report-20-of-the-users-clicks-phishing-link-within-5-minutes-85335/
                                                                                 Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 8 of 85




                                                                                          Office 365 Advanced Threat Protection
                                                                                          Protect against sophisticated threats and automatically investigate and remediate attacks




                                                                                             Industry-leading                                  Actionable                                Automated                                   Training &
                                                                                                protection                                      insights                                  response                                   awareness




Industry-leading Protection: Office 365 ATP leverages 6.5 trillion signals daily from email alone to quickly and accurately detect threats and protect users against sophisticated attacks such as phishing and zero-day malware. Office 365 ATP blocked 5 billion phish emails and analyzed 300k phish campaigns in 2018 protecting 4 million unique
users from advanced threats. Our powerful detonation technology analyzed 7 billion URL clicks and 11 billion unique items in Office ATP sandbox environment in 2018. This massive scale of operation helps the service detect suspicious content first and protect users before any other service can catch it. Analyzing such a huge amount of data
also continuously improves our machine learning algorithms leading to highest accuracy and effectiveness in the industry. The service offers 99.9% malware catch rate and the lowest phish miss rate compared to competitors.

Actionable Insights: Actionable insights are presented to security admins by correlating signals from a broad range of data to help identify, prioritize, and provide recommendations on how to address potential problems. The recommendations include remediation actions empowering admins to proactively secure their organization. The
insights are holistic and cover both information and threat protection. Near real-time reports give detailed information about threats such as phish and malware detected by advanced machine learning models.

Automated response: Investigation and remediation in post-breach scenarios can be difficult, expensive and time-consuming. Most organizations lack the expertise and resources needed for rapid investigation and effective remediation. Office 365 ATP provides advanced automated response options that security operators can leverage
saving significant amount of time, money and resources. Tools for automated incident response such as the security playbooks and investigation graphs help investigate and remediate attacks much faster.

Training & awareness: Social engineering attacks such as phishing often look legitimate and are hard to spot for busy users. Its critical to train end users make the right decisions in the event of an attack. In-product notifications help users understand the risks of performing an action such as clicking on a suspicious link. Features such as attack
simulator help admins launch realistic threat simulations to train users to be more aware and vigilant. User reporting capabilities empower user to notify Microsoft of suspicious content.
                                                                               Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 9 of 85




                                                                                        Microsoft’s security advantage




                                                                                                                                                                                  Comprehensiv
                                                                                                    Powerful                                  Effective                                                                        Automated
                                                                                                                                                                                       e
                                                                                                 4 million unique                          99.9% malware                            Protection beyond                        >90% reduction in
                                                                                                 users protected                             catch rate &                                email to                            time to investigate
                                                                                                     in 2018                              lowest phish miss                           collaboration                            and remediate
                                                                                                                                                 rate                                    services




Powerful:
•  3x Office 365 mailboxes under protection compared to competition
•  4M unique recipients protected from an advanced threat in 2018
•  7B URLs clicks protected by Safe Links in 2018
•  11B unique items detonated in the Office ATP sandbox in 2018

Effective:
Since its inception in 2015, Office 365 Advanced Threat Protection has continued to improve even while the volume and sophistication of threats continues to escalate. Our approach to security has been so effective that Office ATP currently has a malware catch rate greater than 99.9%. While most vendors claim to be most accurate, none
disclose how they measure accuracy and effectiveness. We’re transparent about how we measure effectiveness and our analysis reveals we missed lowest number of phish emails compared to competitors. Our blogs and Ignite sessions cover these results in details:
https://techcommunity.microsoft.com/t5/Security-Privacy-and-Compliance/How-Microsoft-Measures-Effectiveness-of-Malware-amp-Phish-Catch/ba-p/263248
https://cloudblogs.microsoft.com/microsoftsecure/2018/10/17/how-office-365-learned-to-reel-in-phish/
https://myignite.techcommunity.microsoft.com/sessions/64345#ignite-html-anchor



Comprehensive:
We take a layered approach to mitigating phish, with anti-phish features throughout the mail flow from pre-delivery, emails in the inbox, and response and detection capabilities in the even that a malicious phish email impacts a user.

Additionally, deep integration with Windows 10 enables Office 365 ATP to exponentially expands the number of malicious URLs and web pages that the service can identify and block.

Automated:
The new automated capabilities in Office 365 ATP for investigation and remediation of attacks will address the customer limitations on time, budget, and human resources. In the last quarter, Microsoft sanctioned Forrester Research to conduct a Total Economic Impact (TEI) study on the current Office 365 Threat Intelligence (The Total
Economic Impact of Microsoft Office 365 Threat Intelligence, September 2018), before any of the new automated features go live. Through customer interviews and an industry wide survey, Forrester discovered most customers felt Office 365 Threat Intelligence helped admins better understand risks and take actions to protect end users.
More details on upcoming automation capabilities are in this blog –

https://techcommunity.microsoft.com/t5/Security-Privacy-and-Compliance/New-Automated-Threat-Detection-Investigation-and-Response/ba-p/266083
                                                                                Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 10 of
                                                                                                                      85



                                                                                         Effectiveness comparison—using real world traffic

                                                                                                                                                Legacy Detection Stack                                                                                      Current Detection Stack




                                                                                                                                                                                  malware and phish miss normalized by mail volume
                                                                                        malware and phish miss normalized by mail volume




                                                                                                                                           Nov-21         Dec-21         Jan-22                                                      May-22   Jun-22   Jul-22      Aug-22        Sept-22       Oct-22   Nov-22   Dec-22

                                                                                                                                               ATP        Vendor 1   Vendor 2                                                                               ATP             Vendor 1       Vendor 2
                                                                                                                                               Vendor 3                                                                                                     Vendor 3




Using MX record and connecting IP information, we are able to label each email pre-filtered by a 3rd party.
Anything we catch that has been filtered by a competitor is something they missed.
We can compare our miss rate vs. competitor miss rate normalized by overall mail flow volume.
Our current detection stack is yielding considerably lower miss rates than our competitors (3 largest by mail volume shown)
Applying the same measurement before our new tech deployments shows our improvements.
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      85




          Industry-leading protection
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      85



   Enhanced anti-phish defense




                                                         Content analysis
             Spoofing            Impersonation
                                                          & detonation
          DMARC, DKIM, and        User impersonation     Malicious attachments
                SPF
                                 Domain impersonation       Malicious URLs
            Intra-org spoof
                                 Brand impersonation       Detect text lures
               detection
                                  Mailbox Intelligence    Internal Safe Links
            Cross-domain
              detection
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 13 of
                                      85




                           Anti-phishing
   Demo                    Safe Links
                           Safe Attachments
                                                                                Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 14 of
                                                                                                                      85




                                                                                                                                                         Anti-spoofing
                                                                                                                                                         Phishing attack mitigation
                                                                                                                                                         Protection for internal domains
                                                                                                                                                         Protection for external domains




More unique machine learning is applied to our newly enhanced Anti-spoof technologies. We use advanced learning and intelligence on top of email authentication standards (SPF, DMARC, DKIM) to infer authentication status for domains based on their sending infrastructure. If a message fails implicit authentication, it is marked as junk.
Admins can use policies to customize the actions and additionally block or allow specific senders based on their authentication status.
                                                                                   Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 15 of
                                                                                                                         85




                                                                                                                                                                  Content analysis
                                                                                                                                                                  & detonation
                                                                                                                                                                  Safe attachments
                                                                                                                                                                  Dynamic Delivery
                                                                                                                                                                  Document Preview
                                                                                                                                                                  Safe Links
                                                                                                                                                                  URL detonation




Safe Attachments helps to protect against zero day malware in email attachments by blocking messages that could be malicious. It is designed to detect malicious attachments even before antivirus signatures are available.

After passing through Office 365’s normal protection of three anti-virus engines and multiple spam filters provided by Exchange Online Protection, email with a suspicious attachment enters the Safe Attachments’ sandbox environment where we spin up multiple hypervisor environments, each
running various versions of a Windows operating system, Office and common 3rd party applications. Attachments are not released until a behavior analysis is performed and the attachments are determined to be safe.

Safe Attachments will analyze attachments that are common targets for malicious content, such as Office documents, PDFs, executable file types and flash files. The administrator can establish separate policies for Safe Attachments. Each policy can be applied to a specific set of users,
distribution groups or domains. It is also possible to have unique policies within Safe Attachments and so each group of users can have custom settings. The administrator can configure the settings to receive an email notification when an unsafe attachment is identified.

Dynamic Delivery
Office 365 ATP also offers features which help improve the user experience. For example Dynamic Delivery ensures that our users maintain productivity while remaining secure. For most other organizations, security is the end goal. We realize that security is a critical component for your business to reach its goals, so security should never
impede your ability to get work done. Dynamic Delivery was developed with this important fact in mind.

Document Preview
Along with Dynamic Delivery, we offer Document Preview which enables users to read the contents of attachment even while the file is being detonated. Combining Dynamic Deliver with Document Preview, we remove the impact from any latency due to file scanning, allowing our customer’s users to be as productive as possible while
remaining secure.

Safe Links provides real-time, time-of-click protection against malicious URLs in email by redirecting suspicious URLs to an internal web server that checks them against a list of known malicious sites which updated every 20 minutes. When users click on the rewritten URLs, Safe Links redirects them — based on the verdict from inspection —
to either the original webpage or a page that warns the user that the site has been determined to be malicious.

Safe Links utilizes URL trace capabilities that allow you to track individual malicious links in messages that have been clicked to support faster remediation.

URL Detonation
Office 365 ATP protects customers from unknown email threats in real-time by using intelligent systems that inspect attachments and links for malicious content. These automated systems include a robust detonation platform, heuristics, and machine learning models. Malicious URLs are detonated in a sandbox environment and based on the
verdict of the detonation users are allowed blocked from accessing the URL.
                                                                                Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 16 of
                                                                                                                      85




                                                                                                                                                          Impersonation
                                                                                                                                                          Anti-impersonation
                                                                                                                                                          Mailbox Intelligence




The anti-impersonation capabilities that are a part of our comprehensive anti-phish policy help users protect themselves against spear-phishing campaigns. A variety of anti-impersonation settings can be created to help protect against user impersonation, domain impersonation, and brand impersonation. Also a unique setting known as
mailbox intelligence which applies machine learning further protect users from phish.

The Mailbox Intelligence setting is another unique feature. Turning on this feature further enhances protection by applying our machine learning algorithms to better understand an user’s contact graph. The contact graph is a map of all the people who are most likely to email an user based on historic mail flow patterns. The contact graph
evolves as it observes more mail flow information of a given user. With ‘Mailbox Intelligence’ on, we are also able to better manage false positives for the end user.
                                                                                Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 17 of
                                                                                                                      85




                                                                                        Threat protection
                                                                                        for your entire
                                                                                        Office 365 ecosystem
                                                                                                                                                                                                    Office 365




While email is the most prevalent attack vector, other workloads also provide points of attack. Thus, Microsoft’s Office 365 threat protection services now extend beyond email to help protect several different workloads from advanced threats.
                                                                              Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 18 of
                                                                                                                    85



                                                                                               Protect your data                                                                              Apply
                                                                                                                                                                                             Smart
                                                                                                                                                                                            Heuristics




                                                                                                                                         Collaboration signals                                                                          Secure files
                                                                                                                                            Anonymous links
                                                                                                                                         Companywide sharing
                                                                                                                                             Explicit sharing                                 1st and 3rd
                                                                                                                                           Guest user activity                                   party
                                                                                          Files in SharePoint                                                                                 reputation
                                                                                         Online, OneDrive for
                                                                                                                                              Threat feeds
                                                                                         Business, and Teams                             Malware in email + SPO
                                                                                                                                           Windows Defender
                                                                                                                                         Windows Defender ATP
                                                                                                                                            Suspicious logins                                 Multiple AV
                                                                                                                                           Risky IP addresses                                  engines
                                                                                                                                          Irregular file activity


                                                                                                                                           Activity watch lists
                                                                                                                                                   Users
                                                                                                                                                    IPs
                                                                                                                                           On-demand patterns                                Sandboxing
                                                                                                                                            (e.g., WannaCry)                                and detonation




Office 365 Advanced Threat Protection integrates with Sharepoint, OneDrive, and Teams which helps secure your collaboration workloads. The integration of ATP and SPO/ODfb/Teams leverages both signals from a variety of sources and the application of smart heuristics to protect files in Sharepoint/OneDrive or Teams from advanced
threats. Additionally, as with ATP for email, we utilize 1st and 3rd party reputation filters, multiple AV engines, and sandboxing technology to help ensure the security of your collaboration workloads.
                                                                               Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 19 of
                                                                                                                     85



                                                                                                Protect your
                                                                                                desktop clients




                                                                                       Improve your security against advanced
                                                                                       threats, unknown malware, and zero-day
                                                                                       attacks.
                                                                                       Protect users from malicious links with
                                                                                       time-of-click protection.
                                                                                       Safeguard your environment from malicious
                                                                                       documents using virtual environments.




We also have integrated ATP with Office ProPlus desktop clients to help protect your productivity files from being compromised. With ATP for desktop clients, we help ensure that your clients are protected from malicious links which are embedded in Word, Excel, or Powerpoint.
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 20 of
                                      85




          Actionable insights
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 21 of
                                      85



        Real-time reports provide extensive visibility into threats

   New threat information is
   offered in near real-time
   Reports are updated in minutes
   providing latest threat details
   Admins have crucial data on
   threats impacting the Office
   365 environment




         User-reported
         Phishing emails
         Content malware
         Malware
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 22 of
                                      85



        Rich Insights

   Admins gain rich insights into
   abnormal behaviors and
   policy violations
   Insights are generated by
   correlating signals from a
   broad range of data
   Help identify, prioritize, and
   provide recommendations on
   addressing potential problems
   Provide remediation actions
   empowering admins to secure
   their organization
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 23 of
                                      85



        Anti-phishing insights

   Real-time detections for
   spoofing, domain and user
   impersonation
   Capabilities to manage true and
   false positives
   What-if scenarios for fine-tuning
   and improving protection
                                                                                   Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 24 of
                                                                                                                         85



                                                                                                    Threat Intelligence dashboard




In this dashboard view, we can see the daily threat statistics of our organization in Office 365.

In the global heat map, we see the origin of different attacks. Next to the map is a list of the top malware families that are detected in your tenant. Below these, there is a list of the top targeted users within our organization.

At the bottom of the threat dashboard screen is a summary of the global threat landscape in Office 365. We can see the same category of statistics, however, for all Office 365 tenants. Let’s now look at the Threat Explorer feature which provides granular insight into the threat landscape of our organization.
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 25 of
                                      85




                                    Threat
                                   Explorer
                                                                                  Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 26 of
                                                                                                                        85




Now let’s look at the Threat Explorer. Threat Explorer enables us to begin delving into granular data for our organization. Inside Threat Explorer, we are first shown the variety of threat families impacting our organization over time. Additionally, we are shown the top threats and top targeted users inside the organization.

We can also change the category for the graph. In this case, we are showing malware family but we can filter the Threat Explorer graph through several options including sender email, recipient email and even the detection technology used to stop a threat. The detection technology piece highlights if an email was blocked by ATP’s sandboxing
or through an EOP filter. The graph adjusts to reflect the category being examined.
                                                                                    Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 27 of
                                                                                                                          85




With the ability to filter, we can dig deeper into the history of a threat within a tenant. In this example, we are looking at one particular threat and we see that it’s on the rise over the last few days.

We can learn more about the particular threat, which is clearly targeting the organization in the last few days.
                                                                                  Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 28 of
                                                                                                                        85




The Threat Explorer allows a deeper look into a threat, beginning with a thorough description of this malware family’s behavior. Threat Explorer provides a definition of the threat, the message traces of emails delivering the threat, technical details of the threat, global details of the threat and advanced analysis.

Here on the Users tab, I see each instance that a user in my organization was sent an attachment containing the Nemucod malware threat. I can not only see the specific recipients and subject, but the sender domain and the sender IP as well. This “Status” column tells me if the email was caught and blocked before it ever reached the user, or
if it was delivered as spam.

If a user had actually received and opened the email, that would also appear under “Status”, enabling me to reach out to the user and take the appropriate remediation steps, such as scanning their device.
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 29 of
                                      85




              Threat Family                  Global Threat
              Details                        Details
                                                                                  Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 30 of
                                                                                                                        85




Threat Explorer even links to external threat reports which are created by Microsoft security analysts so that you can get the most detailed information possible about any give threat family. These threat reports cover all the details about a threat down to the lines of code that you can expect for a particular threat. This provides you with in
depth analysis of the threat and how to defend against it.
                                                                                  Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 31 of
                                                                                                                        85




Threat Explorer even links to external threat reports which are created by Microsoft security analysts so that you can get the most detailed information possible about any give threat family. These threat reports cover all the details about a threat down to the lines of code that you can expect for a particular threat. This provides you with in
depth analysis of the threat and how to defend against it.
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 32 of
                                      85




                                  Real-time
                                 remediation
                                                                                 Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 33 of
                                                                                                                       85




Threat Intelligence enables you to remediate emails in real-time. Simply narrow down your query for emails based on the filters in the Threat Explorer. Once you find the email(s) which you want to investigate, create an incident. In this example, we are creating an incident for one particular email which one of our users found suspicious. In
our filter, we looked for emails from a particular sender.
                                                                               Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 34 of
                                                                                                                     85




Once the incident has been created, we have several options for remediation. As you can see, an email can be completely deleted, moved to junk, remain in the user inbox or kept but have any corresponding attachment deleted. Each incident that we create can be populated with multiple emails which defines the scope of the incident.
                                                                               Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 35 of
                                                                                                                     85




The incident report provides the remediation activity for each email in the incident. In this example, one email in the incident was moved to junk, while another email was kept but had the corresponding attachment removed.
                                                                                   Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 36 of
                                                                                                                         85




Threat Intelligence also provides you the ability to create alerts which you define and set threshold values for when the alert will be triggered. Additionally, you can set the severity level of the alert. In the alerts dashboard, you can also see the status of each alert.
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 37 of
                                      85




          Automated response
                                                                                 Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 38 of
                                                                                                                       85



                                                                                                  The Security Playbook
                                                                                                    The foundational element of automation




                                                                                                               Back-end                                         Designed on                                      Automatically applies
                                                                                                                admin                                      real-world scenarios                                  intelligent response
                                                                                                               policies                                                                                                  steps
                                                                                                                                                                    Strength of signal                                    Strength of signal




Security playbooks are at the heart of automation in Microsoft Threat Protection so we want to give you a high level understanding of what a security playbook does. At the beginning of 2019, we will release the first four security playbooks for Office 365 Threat Intelligence which will enable the automation capabilities in the service.

Security playbooks are back-end policies that admins can select as part of security policies. The security playbooks are based on common real-world security scenarios. Here, having the enormous signal strength and experience of Microsoft is a powerful benefit.

Since Microsoft provides services to one of the largest base of customers across the globe, we have seen almost everything. So we leverage our experience and design playbooks which tackle the most frequent threats that we have experienced across our ecosystem.

Also, with so much experience with threats, we are also very experienced in responding and remediating them. Our security playbooks are designed to take the most effective steps to help respond and remediate to the threat in the shortest amount of time. Once again, since Microsoft has had such vast experience with so many different
types of threats, you can be more confident that our response and remediation will be effective.
                                                                                  Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 39 of
                                                                                                                        85



                                                                                                   Digging deeper into components of Security Playbooks

                                                                                                                   Submitting email
                                                                                                                   triggers playbook




                                                                                                   Root
                                                                                                                                                                                                                                              Remediation
                                                                                               investigation                                                             Assess URL           Identify URLs      Perform user
                                                                                                                           Expansion to         Share signal to
                                                                                                                                                                        click-thrus in          Safe Links       health check
                                                                                                                           email clusters       other platform
                                                                                                                                                                        email clusters         did not wrap      on click-thrus


                                                                                                Is it Phish?                                                                                                                                  Auto-junk
                                                                                                                                                                                                                                            malicious email.
                                                                                              Is it Malware?                  Indicator            Windows             Blocked clicks.                            Assess user.
                                                                                                                             clustering.         Defender ATP                                                                              Soft-delete email
                                                                                            Which recipients?                                                          Allowed clicks.                          Re-assess URLs.             from malicious
                                                                                              Was it ZAPed?                  Similarity                                                                                                        clusters.
                                                                                                                             clustering.
                                                                                             Analyst verdict?
                                                                                            Known campaign?

                                                                                                                            Cumulative                                   Cumulative
                                                                                                                             risk score                                   risk score

                                                                                                Cumulative
                                                                                                                                                                                                                                           Recommendations
                                                                                                 risk score
                                                                                                                                                                        Hunting




Let’s take a closer look at one security playbook. This will give you an idea of the rigor and components that go into each playbook. This playbook is for the scenario where an end user uses the submit message button which is a plug-in available for the Outlook Client and in Outlook Web Access. At a high level, every playbook will have steps
which are part of a root investigation, then there will be several steps which hunt down other potential threats, and finally, there is the remediation of the threat. Within each of these high level steps, there are many sub-steps which we execute to provide a deep, detailed, and exhaustive response to threats.

As you can see, the trigger for the playbook is the user submission. As soon as the user submits the email, the investigation begins. In the root investigation, we assess a variety of aspects of the email.

We determine what type of threat it might be, who sent it, did we remove other instances of this email with our ZAP feature, what is the assessment from our analysts, and is the email associated with any known campaigns. These are in fact, only a some examples of what we explore. There are of course other aspects of the email we
examine too. Once the root investigation is complete, we provide a cumulative risk score.

Next, we execute several hunting steps. In this example, we take the submitted email, and then search for similar emails in other email clusters, we share the signal with other platforms such as WDATP, we determine if any users have clicked-through on this email, we determine if Office 365 ATP Safe Links may have missed any instance of the
email which was submitted, and we also determine if the user has been compromised. During the hunting, we also assign risk scores to various hunting steps.

In the final aspect of the playbook is the remediation of the threat. Remediation steps are carried as needed based on the risk scores determined from the investigation and the hunting.

Hopefully by getting a peek into how our automation is designed for Microsoft Threat Protection, you now have a better idea of depth, breadth, and overall approach we apply to help ensure optimal, effective, and with automation, efficient security for your modern workplace.
                                                                                 Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 40 of
                                                                                                                       85




The investigation graph which already exists for WDATP and will soon launch for Office 365 Threat Intelligence is effectively a powerful graphical representation of the security playbook. In the example above (which we’ll cover in more detail later in this session), we see that this security playbook is designed to handle weaponized URLs in
Office 365.

The investigation graph maps out the coverage of the playbook’s analysis. You see the event which triggers the investigation, each of the categories that was investigated (i.e. email, users, machines), and under each category, you see the results of the hunting aspect with a summary of how many components were investigated, and how
many compromised or malicious components were found.

The graph also provides and overall summary of the overall threats found and the remediation actions taken to address each threat. The investigation graph is a great tool for admins to have a quick, yet highly detailed overview of any investigations in the tenant.

Now that you have a better understanding of the security playbooks and the investigation graph, we’re going to show you some examples of automated capabilities that will be available in Microsoft Threat Protection.
                                                                                Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 41 of
                                                                                                                      85



                                                                                                 Adding automation to Office 365 ATP

                                                                                                 Alerts                    Analyze                  Investigate              Assess impact                    Contain                    Respond




                                                                                            Alerts from the            URL detonation             Office 365 ATP automated                                Integrated                  Integrated
                                                                                            Microsoft                  results                    investigation workflows                                 contain actions             response actions
                                                                                            Intelligent                                                                                                   in Threat                   in Threat Explorer
                                                                                            Security Graph                                        Automated playbooks for user-                           Explorer
                                                                                                                                                  submission, ZAP’d Phish, missed                                                     Automated
                                                                                                                                                  malware, targeted user alerts                           Automated                   response actions
                                                                                                                                                                                                          contain actions
                                                                                                                                                  Integrated with AAD and MCAS
                                                                                                                                                  anomaly alerts as part of
                                                                                                                                                  investigation playbooks
                                                                                                                                                  Integrated with WDATP investigations




Now imagine ADDING automated capabilities to an already powerful solution. Starting soon, Office 365 Threat Intelligence will have several new automated capabilities to further strengthen its capabilities and offering even more value to customers. The new capabilities in Office 365 Threat Intelligence will help across the entire threat
spectrum, helping security with threat alerts through to effective threat response.
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 42 of
                                      85




                              New seamless
                            automated incident
                              response with
                              Office 365 ATP
                                                                                  Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 43 of
                                                                                                                        85




Let’s start with a native alert generated by Office 365 for Zap being detected.

These alerts are typically investigated manually today by SOC teams – this is where Automated Investigation and Response (AIR) comes in.

You’ll also note other alerts in here – please keep this in mind as we walk you through our AIR capabilities and our ability to correlate alerts and events across your organization
                                                                                 Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 44 of
                                                                                                                       85




Attackers frequently send through benign URLs in emails in order to bypass notice from security solutions – then they weaponize them after delivery to activate their attack. Here you can see that the alert identifies that a URL that was recently weaponized was detected by Office 365 ATP through Safe Links URL detonation

Office 365 Threat Intelligence triggered an AIR playbook based on this alert (see deep link to the Investigation) and resolved the alert given the auto investigation having completed.

<RUDY: YOU MAY ACTUALLY START WITH THIS SLIDE AND REMOVE THE ONE PREVIOUSLY SINCE IT CAPTURES THE ALERT AND DETAILS IN THE SAME SCREENSHOT, IN WHICH CASE PLEASE FEEL FREE TO MOVE OVER THE TALKING POINTS HERE>
                                                                                    Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 45 of
                                                                                                                          85




Clicking into the investigation deep link from the alert brings us into the Office 365 Threat Intelligence Summary Investigation Graph

This shows all the different entities – emails, users (and their activities), and devices that have been automatically investigated as part of the alert that was triggered.

This amplifies the power of automation in an investigation and response scenario given the deep and broad sets of analysis that O365 Threat Intelligence can complete while leveraging the power of M365 TP and the ISG.

Specifically, you will note that:
      - Several emails (23) that were identified as being relevant to this investigation (based on sender, IP, domain, URL and other email attributes) and a subset of them (6) were identified as being malicious, sent from an internal user in the organization which itself is a strong indicator of a compromised user.
      - A user pivot on this investigation also identifies anomalies for 1 user (jeff) with respect to a suspicious login and mass downloads of documents. You may have noted that this is the same user that Astrid had shown in the “pass the hash” attack scenario previously. With M365 threat protection, we are now able to correlate the vast
         signal base across Azure ATP, AAD and MCAS to help you efficiently and effectively investigate response.
      - As part of our AIR, you can see that we have also triggered an investigation with WDATP into the devices for the compromised user Jeff. WDATP in turn has auto investigated and remediated Jeff’s device with malware, plus found another instance of this malware that affected another user – even if it wasn’t originally received through
         corporate email.
      - Last but not the least, with the compromised user, user anomalies and compromised device threats identified in this investigation, Office 365 Threat Intelligence has also taken some auto remediations like blocking the URL, deleting any emails in mailboxes related to this URL, and triggered the AAD workflows for password reset and
         MFA for the compromised user. The ability to take automatic action or drive remediations with manual approval, based on policy, are core elements of AIR
      - In summary, what would take a SOC team multiple hours or even days of manual investigation is now complete within a matter of minutes.
                                                                                   Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 46 of
                                                                                                                         85




A key aspect of our AIR promise is to (a) correlate/link and (b) auto resolve alerts as part of the investigation - hence reducing the amount of triage time spent by SOC teams that are buried in a sea of alerts. The correlated alerts/events are a critical part of the all up investigation providing a broader lens into the risk indicators. These include
alerts raised within Office 365, those from Microsoft Cloud App Security, or Azure Active Directory.

This shows a view of ALL alerts relevant to the investigation – these include the alert triggering the investigation as well as other alerts (in this case, risky sign-in, mass download, etc.) that were correlated to the investigation. From this page, a SOC analyst may also view additional details on the alerts themselves.
                                                                                    Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 47 of
                                                                                                                          85




This view shows all the email clusters identified by Office 365 Threat Intelligence as part of the investigation.

Given the sheer volume of email that users in an organization sent and receive, clustering emails based on similar attributes from the header, body, URL and attachment --- then separating the malicious from the clean email and finally taking action on the malicious ones can take many hours. We are now automating this process with AIR.

As you’ll note the 1st cluster of 6 mails was deemed as phish (given the presence of the weaponized URL) and auto remediated (Deleted). Another cluster of similar messages with the same sender and subject was found and considered malicious as some of them were identified as phish during initial detection. There are also other related
clusters identified that do not appear to be malicious, but potentially suspicious and unneeded, based on similarity to the identified phish email.

Details on the emails and related clusters are also available in line.
                                                                                  Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 48 of
                                                                                                                        85




This tab shows the user view of the investigation. In this scenario, AIR has identified indicators of compromise and anomalies based on login and mass download of files (from SPO) for Jeff. Additional details (evidence) of the investigation are also available through detailed views within this tab (clicking on the Risky Activities).
                                                                                Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 49 of
                                                                                                                      85




You’ll note that we skipped the Machines tab…we’ll come back to that in a minute.

The investigation log captures a complete inventory of all actions completed by Office 365 Threat Intelligence as part of AIR. This shows the depth and breadth of the investigation and response capabilities while leveraging M365 TP and ISG.
                                                                                  Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 50 of
                                                                                                                        85




You can see that we’ve flagged the impacted machines in this scenario also. We’ll discuss this more in the next example.

In the current Threat Intelligence product that you use today, you can manually investigate and correlate email threats to devices. We have now taken this to the next level. Our integration in AIR with WDATP now allows for automated investigation of relevant machines for your users, to ensure threats are addressed in the cloud and across
your devices.

You’ll also note that you can navigate from here into the related WDATP investigations directly (next slide)
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 51 of
                                      85




                                Clicking and
                              recovering from
                                 a bad link
                                                                      Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 52 of
                                                                                                            85




- Now imagine a URL that we discovered is weaponized after a click.
                                                                               Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 53 of
                                                                                                                     85




-   Here you can see that the alert identifies the URL that was recently weaponized as detected by Office 365 ATP through URL detonation. So someone clicked on the link, which we detonated.
-   As soon as we determined that the link was malicious after detonation, it triggers the automated workflows.
-   This is effectively a patient zero scenario. Someone clicked the link, during the typical 45s detonation time, the user went to the bad webpage and became compromised.
-   Office 365 Threat Intelligence has triggered AIR based on this alert (see deep link to the Investigation) and resolved the alert given the auto investigation having completed.
                                                                                   Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 54 of
                                                                                                                         85




- Clicking into the investigation deep link from the alert brings us into the Office 365 Threat Intelligence Summary Investigation Graph
- This shows all the different entities – emails, users (and their activities), and devices that have been automatically investigated as part of the alert that was triggered.

This amplifies the power of automation in an investigation and response scenario given the deep and broad sets of analysis that O365 Threat Intelligence can complete while leveraging the power of M365 TP and the ISG.

- Specifically, you will note that:
     - several emails (53) that were identified as being relevant to this investigation (based on sender, IP, domain, URL and other email attributed) and a subset of them (6) were identified as being phish sent from an internal user in the organization which itself is a strong indicator of a compromised user.
     - A user pivot on this investigation also identifies anomalies for 1 user (jeff) with respect to a suspicious login and mass downloads of documents. Jeff was patient zero, the user who clicked and got compromised before the verdict of the link. With M365 threat protection, we are now able to correlate the vast signal base across Azure
        ATP, AAD and MCAS to help you efficiently and effectively investigate response.
     - As part of our AIR, you can see that we have also triggered an investigation with WDATP into the devices for the compromised user Jeff, and WDATP in turn has auto investigated and remediated the device with malware.
     - Last but not the least, with the compromised user, user anomalies and compromised device threats identified in this investigation, Office 365 Threat Intelligence has also taken some auto remediations like blocking the URL, deleting any emails in mailboxes related to this URL, and triggered the AAD workflows for password reset and
        MFA for the compromised user. The ability to take auto actions or drive remediations with manual intervention, based on policy, are core elements of AIR
     - In summary, what would take a SOC team multiple hours or even days of manual investigation is now complete within a matter of minutes.
                                                                                   Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 55 of
                                                                                                                         85




A key aspect of our AIR promise is to (a) correlate/link and (b) auto resolve alerts as part of the investigation and hence reducing the amount of triage time spent by SOC teams that are buried in a sea of alerts. The correlated alerts/events are a critical part of the all up investigation providing a broader lens into the risk indicators. These
include alerts raised within Office 365 or those from Microsoft Cloud App Security or Azure Active Directory.

This shows a view of ALL alerts relevant to the investigation – these include the alert triggering the investigation as well as other alerts (in this case, risky sign in and mass download) that were correlated to the investigation. From this page, a SOC analyst may also view additional details on the alerts themselves.
                                                                                    Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 56 of
                                                                                                                          85




This view shows all the email clusters identified by Office 365 Threat Intelligence as part of the investigation.

Given the sheer volume of mails that users in an organization sent and receive, clustering emails based on similar attributes from the header, body, URL and attachment --- and then separating the malicious from the clean mails and finally taking action on the malicious ones can take many hours. We are now automating this process with AIR.

As you’ll note the 1st cluster of 6 mails was deemed as phish (given the presence of the weaponized URL) and auto remediated (Deleted). There are also other related clusters identified that do not appear to be malicious.

Details on the emails and related clusters are also available in line.
                                                                                  Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 57 of
                                                                                                                        85




This tab shows the user view of the investigation and in this scenario, AIR has identified indicators of compromise and anomalies based on login and mass download of files (from SPO) for Jeff. Additional details (FACTS) of the investigation are also available through detailed views within this tab (clicking on the Risky Activities).
                                                                                 Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 58 of
                                                                                                                       85




You’ll note that we skipped the Machines tab…we’ll come back to that in a sec.

- The log captures a complete inventory of all actions completed by Office 365 Threat Intelligence as part of the AIR. This shows the depth and breadth of the investigation and response capabilities while leveraging M365 TP and ISG.
                                                                                  Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 59 of
                                                                                                                        85




And yes, now back to the Machines tab.

In the current Threat Intelligence product that you use today…you can manually investigate and correlate email threats to devices. We have now taken this to the next level. Our integration in AIR with WDATP now allows for automated investigation of relevant machines for your users to ensure threats are addressed in the cloud and across
your devices.

You’ll also note that you can navigate from here into the WDATP investigation directly (next slide)
                                                                                Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 60 of
                                                                                                                      85




This shows the WDATP investigation that was initiated by Office 365 Threat Intelligence – in this case malware was identified and clean from Jeff’s device by WDATP
                                                                                Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 61 of
                                                                                                                      85




This slide shows the additional details/log from the WDATP investigation into Jeff’s machine
                                                                                                              Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 62 of
                                                                                                                                                    85



                                                                                                                         Automation to address the broad attack surface



                                                                                                                                                                                                                    Easier to secure the broad attack surface

                                                                                                                                                                                                                    Threats are detected and remediated quickly

                                                                                                                                                                                                                    Overall security is strengthened
                                                                                                                                              The digital estate
                                                                                                                                             offers a very broad
                                                                                                                                             surface area that is
                                                                                                                                             difficult to secure.

                                                                                                                                                          Solution: Automation for better detection and response




Most CISOs will tell you that their security teams are stretched because the attack surface areas continues to get larger. (CLICK   FOR FIRST ANIMATION) They don’t have enough people with relevant skills. Investigations take too long, alerts are too noisy and sec teams cannot keep up. And they don’t know which threats to focus on.
And all these teams are motivated to protect organizations from threats, compromises and breaches.

(CLICK FOR FIRST ANIMATION) The power of automation is the ability for us to apply our collective service wide intelligence and workflows to reduce the burden on these organizations and more thoroughly and deeply investigate any alert and focus the organizations on what’s important.                  Most importantly, automation strengthens an organization’s overall security.



Pivot to user-centric: Now what you’ve seen so far is all focused on admins and security ops teams. But most CISOs will also tell you that they believe users are their last line of defense and it is super important for them to make sure that their end users are more aware of security and compliance challenges. Let’s see how we’re taking our security and protection promises to where the users are.
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 63 of
                                      85




          Training & awareness
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 64 of
                                      85



         Educating users

   Educating end users is a key part of the solution

   In-product experience makes users more aware
   and vigilant

   Empower users to do the right thing

   User reporting helps Microsoft improve
   protection capabilities




          Safety tips
          Enhanced hover
          Message reporting
          Time-of-click warnings
          Attack Simulator
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 65 of
                                      85



   Office 365 Advanced Threat Protection packaging
    Starting Feb 1, 2019, Office 365 Advanced Threat Protection will be offered via following plans:
    • Office 365 Advanced Threat Protection Plan 1 – Includes configuration, protection and detection capabilities
    • Office 365 Advanced Threat Protection Plan 2 – Includes Office ATP P1 and adds automation, investigation, response and user education
      capabilities
    These plans are available standalone or as a part of the Identity & Threat Protection subscription or Office 365 E5 suite or Microsoft 365 E5 suite


                                                                  Previous                                       February 1, 2019
                                                                              Office 365
                                                    Office 365 ATP        Threat Intelligence      Office 365 ATP Plan 1   Office 365 ATP Plan 2

                                                     $2 / u / m               $8 / u / m                $2 / u / m              $5 / u / m
         Configuration                                    ●                                                  ●                          ●
         Advanced Threat Protection                       ●                                                  ●                          ●
         Advanced Threat Detection                        ●                                                  ●                          ●
         Advanced Threat Investigation                                            ●                                                     ●
         Advanced Threat Response                                                 ●                                                     ●
         Automation                                                               ●                                                     ●
         Education & Training (Attack
         Simulator)                                                               ●                                                     ●

                                                                                                                                 Web Direct/Base price shown
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 66 of
                                      85




   Microsoft Threat Protection                   Azure Active       Azure Advanced      Microsoft Cloud
                                                 Directory          Threat Protection   App Security
        Identities: Validating, verifying and
    1   protecting both user and admin
        accounts


        Endpoints: protecting user devices       Microsoft Intune   Windows 10          Azure Security
    2   and signals from sensors
                                                                                        Center


        User Data: evaluating email
    3   messages and documents for
        malicious content                                           Office 365
                                                 Windows Defender   Advanced Threat     Office 365 Threat
                                                 Advanced Threat    Protection          Intelligence
        Cloud Apps: protecting SaaS
                                                 Protection
    4   applications and their associated data
        stores


        Infrastructure: protecting servers,
    5   virtual machines, databases and
                                                 Windows Server     Exchange Online     SQL Server
        networks across cloud and on-            Linux              Protection
        premises locations
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 67 of
                                      85




   © Copyright Microsoft Corporation. All rights reserved.
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 68 of
                                      85




   Appendix
                                                                                Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 69 of
                                                                                                                      85



                                                                                                Anti-spoofing



                                                                                       Mitigate phishing attacks that use
                                                                                       spoofed domains
                                                                                       Spoof protection for internal domains is
                                                                                       always on for all Office 365 customers
                                                                                       Spoof protection for external
                                                                                       domains is on by default for Advanced
                                                                                       Threat Protection customers




More unique machine learning is applied to our newly enhanced Anti-spoof technologies. We use advanced learning and intelligence on top of email authentication standards (SPF, DMARC, DKIM) to infer authentication status for domains based on their sending infrastructure. If a message fails implicit authentication, it is marked as junk.
Admins can use policies to customize the actions and additionally block or allow specific senders based on their authentication status.
                                                                     Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 70 of
                                                                                                           85



                                                                                    Safe Attachments
                                                                                    Detonate malicious attachments




                                                                                              Detonation




                                                                                                Observed
                                                                                                Behavior
                                                                                             Network Traffic


                                                                                           Downloaded Files




Safe Attachments helps to protect against zero day malware in email attachments by blocking messages that could be malicious. It is designed to detect malicious attachments even before antivirus signatures are available.

After passing through Office 365’s normal protection of three anti-virus engines and multiple spam filters provided by Exchange Online Protection, email with a suspicious attachment enters the Safe Attachments’ sandbox environment where we spin up multiple hypervisor environments, each
running various versions of a Windows operating system, Office and common 3rd party applications. Attachments are not released until a behavior analysis is performed and the attachments are determined to be safe.

Safe Attachments will analyze attachments that are common targets for malicious content, such as Office documents, PDFs, executable file types and flash files. The administrator can establish separate policies for Safe Attachments. Each policy can be applied to a specific set of users,
distribution groups or domains. It is also possible to have unique policies within Safe Attachments and so each group of users can have custom settings. The administrator can configure the settings to receive an email notification when an unsafe attachment is identified.
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 71 of
                                      85



        Preserving user productivity



   Dynamic Delivery allows recipients to
   read and respond to an email while
   an attachment is being scanned.
   Document Preview allows users to
   view and edit an attached document
   while it’s being scanned.
                                                        4
                                                        5
                                                  45second average
                                                    detonation time
                                                                       Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 72 of
                                                                                                             85



                                                                                      Safe Links


                                                                              Time-of-click protection for malicious links.




                                                                                                      User clicking
                                                                               Web servers           URL is taken to        Rewriting URLs
                                                                              perform latest            EOP web             to redirect to a
                                                                              URL reputation         servers for the          web server.
                                                                                  check              latest check at
                                                                                                      the “time-of-
                                                                                                          click”




Safe Links provides real-time, time-of-click protection against malicious URLs in email by redirecting suspicious URLs to an internal web server that checks them against a list of known malicious sites which updated every 20 minutes. When users click on the rewritten URLs, Safe Links redirects
them — based on the verdict from inspection — to either the original webpage or a page that warns the user that the site has been determined to be malicious.

Safe Links utilizes URL trace capabilities that allow you to track individual malicious links in messages that have been clicked to support faster remediation.
                                                                                 Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 73 of
                                                                                                                       85



                                                                                                   Safe Links


                                                                                         Time of click verification of URLs in
                                                                                         emails and Office documents

                                                                                         Safe link policies are easily
                                                                                         configured by security teams

                                                                                         Apply internally for intra-org emails

                                                                                         Only security service that can do
                                                                                         intra-org link analysis within
                                                                                         compliance boundary of Office 365




In the event an account is compromised, out new Internal Safe Links feature will help block phish links that are sent through Intra-org emails. The new feature is easily enabled by admins in the Safe Links policy.
                                                                                Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 74 of
                                                                                                                      85



                                                                                                 URL detonation


                                                                                        Emails are analyzed to send suspicious
                                                                                        links for detonation
                                                                                        Detonation happens in a sandboxed
                                                                                        environment exposing thousands of
                                                                                        signals about a file
                                                                                        Based on the verdict of detonation,
                                                                                        users are allowed or blocked from
                                                                                        following the link
                                                                                        Machine Learning models examining
                                                                                        detonation artifacts continuously
                                                                                        improve




In the Safe Links policy window, click Safe Attachments to scan downloadable content and with the URL detonation feature turned on.

URL Detonation provides deeper protection against malicious URLs. Not only do we check a list of malicious URLs when a user clicks on a link, but Office 365 ATP will also perform real-time behavioral malware analysis in a sandbox environment against malicious attachments at destination URLs. For example, if an email includes a link to a
Word document on a web server, the document is downloaded into our sandbox environment and detonated as if it were an attachment.

The administrator can establish separate policies for Safe Links. Each policy can be applied to a specific set of users, distribution groups, or domains. It is also possible to have unique policies within Safe Links and so each group of users can have custom settings. When a user clicks on an unsafe
link, they receive a notification from Office 365.
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 75 of
                                      85



        Anti-impersonation


   Protection against sophisticated
   attempts for user impersonation,
   domain impersonation and brand
   impersonation
   Easy configuration to create and
   update anti-impersonation settings
   Different actions can be taken when a
   specified user or domain is
   impersonated
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 76 of
                                      85



         User Impersonation
         based on Mailbox
         Intelligence

                                                              Manager
                                                                             Partner            Finance

                                                                                                           Partner
                                                Skip                    X              Vendor                           Marketing
                                                Level
   Expanded user impersonation                                Manager

   support to provide Personalized
   protection from impersonation
                                         Customer                                                                       Customer
   attacks, based on each user’s graph
                                                                                  Use
   Also providing support for                                                      r
   on-premises mailboxes                                                                                    Customer
                                                    Partner


                                                                                       X                                Customer

                                                                                                  Vendor
                                                        Eng
                                                         .
                                                                                                                     Partner
                                                                   Partner      Customer
                                                                                                 HR
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 77 of
                                      85



        User-reported report


   Shows all emails that end users
   submit to Microsoft using
   Report message plug-in
   Filter by the email threat
   category selected by the user
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 78 of
                                      85



        Phish report


   Shows all emails that are
   categorized as phishing emails
   Detected by advanced machine
   learning models,
   impersonation and spoofing
   protection
   Details on delivery status,
   attachment, header and email
   body
   Also include the detection
   technology that resulted in phish
   detection
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 79 of
                                      85



        Content malware report


   Information on malware
   that is detected and blocked in
   SharePoint Online, OneDrive for
   Business, and Microsoft Teams
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 80 of
                                      85



        Malware report


   Provide admins visibility and
   detail into the protection
   status of their tenant
   Admins can update policies and
   configurations reduce impact
   from latest threats
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 81 of
                                      85



        Safety tips


   Provides information to users if
   and why an email is marked as
   spam, junk or is suspicious
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 82 of
                                      85



        Enhanced hover



   Users can hover over URLs in emails
   and see the original URL
   Supports end user education by
   making them more aware of malicious
   URLs
   Unique capability that no other vendor
   can offer
   Available today on OWA and Outlook
   client on Windows
                                                   https://na01.safelinks.protection.outlook.com/?

                                             url=http%3A%2F%2Fwww.contoso.net%2F&data=02%7C01%7C
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 83 of
                                      85



         Message reporting


   Easy way for users to report
   suspicious emails directly to
   Microsoft for analysis
   Helps Microsoft quickly update and
   enhance the protection capabilities
   Emails can be reported as either
   ‘junk’ or ‘Phish
   Admins have visibility into
   suspicious emails reported by users
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 84 of
                                      85



         Time-of-click warnings


   Provides granular details on why a link
   was flagged so they can understand
   when and why threats are blocked
Case 0:20-cv-60416-AMC Document 97-80 Entered on FLSD Docket 07/09/2021 Page 85 of
                                      85



        Attack Simulator


   Launch realistic simulated
   attacks to assess user behavior
   Create awareness and train
   users to make the right
   decisions to prevent attacks
   Update security policies to
   better protect your organization
